FILED
                                                                              Oct 21 2020, 9:46 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Victoria Bailey Casanova                                   Curtis T. Hill, Jr.
Casanova Legal Services, LLC                               Attorney General of Indiana
Indianapolis, Indiana
                                                           Angela N. Sanchez
                                                           Assistant Section Chief for
                                                           Criminal Appeals
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Lorraine McCoy,                                            October 21, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-723
        v.                                                 Appeal from the Noble Superior
                                                           Court
State of Indiana,                                          The Honorable Steven C. Hagen,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           57D02-1908-CM-584



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020                           Page 1 of 10
                                          Statement of the Case
[1]   Lorraine McCoy appeals her conviction of disorderly conduct, a Class B
                           1
      misdemeanor. We reverse her conviction.


                                                      Issue
[2]   McCoy presents two issues, which we consolidate as one: whether the evidence

      is sufficient to sustain her conviction of disorderly conduct.


                                   Facts and Procedural History
[3]   On August 10, 2019, Sergeant Nathaniel Stahl of the Kendallville Police

      Department was dispatched to a residence for a domestic dispute. When

      Sergeant Stahl arrived, he learned that Shawn Fritz rented the residence and

      that he had allowed Shay Bell to move in a few days prior but that he now

      wanted her to leave. Bell began packing up her belongings, and Fritz went to a

      nearby residence to obtain his landlord’s name and phone number from the

      occupant of that residence, McCoy. Fritz returned to his residence with the

      information and shared it with Sergeant Stahl and other officers that had

      arrived on the scene.


[4]   McCoy then came out of her residence and began asking questions, advising

      Fritz and the officers as to the legal implications of the situation, and arguing




      1
          Ind. Code § 35-45-1-3 (2014).


      Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020       Page 2 of 10
with the officers about how to handle the situation with Bell. Sergeant Stahl

told McCoy, “This over here does not involve you.” Ex. 1 (Officer Pegan’s

body camera footage) at 20:11:44. McCoy argued with the Sergeant, stating

that she became involved when Fritz knocked on her door for the landlord

information. The sergeant repeated that the situation did not involve her.

McCoy then marched up to Sergeant Stahl, looked at the tag on his uniform to

obtain his name, and began to walk away. As she did so, the sergeant

instructed her, “You stay over there.” Id. at 20:11:55. McCoy stopped, turned

around, and began walking back toward Sergeant Stahl and yelled, “No! You

don’t need to talk to me disrespectfully!” Id. at 20:11:55-58. Sergeant Stahl

replied, “Ma’am, you’ve got a disorderly conduct warning. Go to your

residence.” Id. at 20:11:57-20:12:00. McCoy remained where she was and

yelled at Sergeant Stahl: “Really?! Really?! Cuz I . . . I . . . I . . . my right . . .”
Id. at 20:11:59-20:12:02. Sergeant Stahl pointed to McCoy’s residence, possibly

grazing her arm with his finger as he pointed, and ordered, “Ma’am, go to your

residence.” Ex. 2 (Officer Stahl’s body camera footage) at 20:12:02. McCoy

screamed, “Get your hands off of me!” Ex. 1 at 20:12:03-05. The sergeant

replied, “I’m going to tell you one more time . . .”, but he was interrupted by

McCoy screaming, “No! My right. Free speech!” Id. at 20:12:05; 20:12:06-08.

At that point, Sergeant Stahl put McCoy in handcuffs.




Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020            Page 3 of 10
[5]   Based upon this incident, the State charged McCoy with disorderly conduct, a
                                                                                         2
      Class B misdemeanor, and resisting law enforcement, a Class A misdemeanor.

      Following a trial to the bench, the court found McCoy guilty of disorderly

      conduct and not guilty of resisting. The court sentenced McCoy to 180 days,

      suspended to four days and ordered no probation. She now appeals her

      conviction.


                                       Discussion and Decision
[6]   In reviewing McCoy’s challenge to the sufficiency of the evidence to support

      her conviction for disorderly conduct, we neither reweigh the evidence nor

      judge the credibility of the witnesses. See Sandleben v. State, 29 N.E.3d 126, 131

      (Ind. Ct. App. 2015), trans. denied. Instead, we consider only the evidence most

      favorable to the judgment and any reasonable inferences drawn therefrom. Id.

      If there is substantial evidence of probative value from which a reasonable fact-

      finder could have found the defendant guilty beyond a reasonable doubt, the

      judgment will not be disturbed. Labarr v. State, 36 N.E.3d 501, 502 (Ind. Ct.

      App. 2015).


[7]   To show that McCoy committed disorderly conduct, the State needed to prove

      that she recklessly, knowingly, or intentionally made unreasonable noise and

      continued to do so after being asked to stop. See Ind. Code § 35-45-1-3(a)(2).




      2
          Ind. Code § 35-44.1-3-1 (2019).


      Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020      Page 4 of 10
      Within McCoy’s challenge to the sufficiency of the evidence, however, is a

      question of constitutional dimension: whether she was engaged in protected

      political expression when she interacted with Sergeant Stahl such that her

      conviction of disorderly conduct violates article 1, section 9 of the Indiana

      Constitution.


[8]   Article 1, section 9 provides: “No law shall be passed, restraining the free

      interchange of thought and opinion, or restricting the right to speak, write, or

      print, freely, on any subject whatever: but for the abuse of that right, every

      person shall be responsible.” Because a person’s conduct or expression may

      constitute free speech protected under article 1, section 9, application of the

      disorderly conduct statute must pass constitutional scrutiny. Barnes v. State, 946
N.E.2d 572, 577 (Ind. 2011), adhered to on reh’g, 953 N.E.2d 473. We employ a

      two-step inquiry to review the constitutionality of an application of the

      disorderly conduct statute. Whittington v. State, 669 N.E.2d 1363, 1367 (Ind.

      1996). We must first determine whether state action has restricted a claimant’s

      expressive activity. Id. If it has, we must then decide whether the restricted

      activity constituted an “abuse” of the right to speak. Id.


[9]   The first prong of the inquiry may be satisfied based solely on the police

      restricting a claimant’s loud speaking during a police investigation. Barnes, 946
N.E.2d at 577. Here, McCoy was arrested for disorderly conduct after she

      yelled at Officer Stahl. Thus, McCoy has established that the State restricted

      her expressive activity.

      Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020         Page 5 of 10
[10]   For the second prong, we consider whether the claimant’s expressive activity

       constituted an abuse of the right to speak. This prong hinges on whether the

       claimant’s expression constituted political speech. Id. If the claimant

       demonstrates that her speech was political, the State’s restriction of the speech

       is unconstitutional unless the State can demonstrate that it has not materially

       burdened the claimant’s political expression. Whittington, 669 N.E.2d at 1369.

       Such expression is not materially burdened if the State produces evidence that

       the expression inflicted “‘particularized harm’ analogous to tortious injury on

       readily identifiable private interests.” Id. at 1370 (quoting Price v. State, 622
N.E.2d 954, 964 (Ind. 1993)). To demonstrate the requisite level of harm, there

       must be evidence that the speech caused actual discomfort to persons of

       ordinary sensibilities or that it interfered with an individual’s comfortable

       enjoyment of his or her privacy. Johnson v. State, 747 N.E.2d 623, 630 (Ind. Ct.

       App. 2001). Evidence of mere annoyance or inconvenience is not sufficient.

       Price, 622 N.E.2d at 964.


[11]   We thus begin by determining whether McCoy’s speech was political.

       Expressive activity is political, for purposes of article 1, section 9, if its point is

       to comment on government action, including criticism of the conduct of an

       official acting under color of law. Whittington, 669 N.E.2d at 1370. However,

       where an individual’s expression focuses on the conduct of a private party,

       including the speaker herself, it is not political. Id. We must judge the nature of

       the expression by an objective standard, and the burden of proof is on the


       Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020            Page 6 of 10
       claimant to demonstrate that her expression would have been understood as

       political. Id. If the expression is ambiguous, we must conclude the speech was

       not political and evaluate the constitutionality of the State’s restriction of the

       expression under standard rationality review. Id.


[12]   Under the circumstances presented here, McCoy commented on and criticized

       government action. During the interaction, Sergeant Stahl instructed McCoy to

       go back to her residence and stay there. McCoy replied that he should not

       speak to her in a disrespectful manner. Sergeant Stahl then issued a disorderly

       conduct warning and attempted to direct McCoy back to her own yard.

       McCoy responded that the sergeant should keep his hands off of her. McCoy’s

       statements were directed at the appropriateness and legality of Sergeant Stahl’s

       conduct toward her and thus constituted criticism of the conduct of an official

       acting under color of law. See Jordan v. State, 37 N.E.3d 525 (Ind. Ct. App.

       2015) (holding that profanity-laced statements yelled at police by defendant

       during traffic stop were political speech in the form of criticism of police action

       in that statements focused on police conduct); Johnson, 747 N.E.2d 623

       (determining that defendant’s barrage of profanity at officer constituted political

       speech where defendant was commenting on actions of officer acting under

       color of law when officer attempted to issue citation to defendant); Shoultz v.

       State, 735 N.E.2d 818 (Ind. Ct. App. 2000) (holding that defendant engaged in

       protected political speech when he asked arresting officer what the problem was

       and why he was bothering other people, demanded whether officer had warrant


       Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020         Page 7 of 10
       to be on property, and requested that officer leave if he did not have warrant),

       trans. denied (2001).


[13]   After Sergeant Stahl’s disorderly conduct warning and just before McCoy was

       arrested, she told the sergeant, “No” and invoked her right to free speech.

       Although this last comment shifted to more of a defense of her own conduct,

       prior to the sergeant’s warning McCoy had been protesting the way the sergeant

       was treating her. A conviction for disorderly conduct requires proof of

       “unreasonable noise” both before and after an official warning. See Ind. Code §

       35-45-1-3(a)(2). McCoy’s pre-warning speech constituted political expression

       such that the element of the offense of disorderly conduct that requires

       unreasonable noise before an official warning was not met. See Price, 622
N.E.2d 954 (holding that defendant’s overall complaint, which included her

       statement that she had not done anything after being threatened with arrest,

       constituted political speech); see also Whittington, 669 N.E.2d at 1370 (discussing

       its earlier decision and stating: “In Price, the State conceded that Colleen Price

       was protesting police treatment of another citizen before an officer warned her

       to be quiet. 622 N.E.2d at 956-57. After the warning, her expression did shift

       to a defense of her own conduct, id. at 957, but a conviction for disorderly

       conduct requires proof of “unreasonable noise” both before and after an official

       warning. See Ind. Code Ann. §35-45-1-3(2) (West Supp. 1996). It was the

       State’s reliance on Price’s pre-warning political expression to prove an essential

       element of the offense that was fatal to the conviction.”); see also Jordan, 37


       Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020        Page 8 of 10
N.E.3d at 532-33 (viewing defendant’s statements as comment on police

       authority even when officer told defendant that she needed to leave and

       defendant responded that she did not need to leave). We conclude that

       McCoy’s overall complaint constituted political speech.


[14]   Having determined that McCoy’s statements were political speech, we now

       turn to whether the State demonstrated that it did not materially burden her

       opportunity to engage in such speech. To do so, the State was required to

       produce evidence that McCoy’s speech inflicted particularized harm analogous

       to tortious injury on readily identifiable private interests. See Whittington, 669
N.E.2d at 1370.


[15]   The only evidence presented by the State was the testimony of Officer Pegan,

       Sergeant Stahl, and Officer Kline, all of whom testified that McCoy was

       “yelling.” Tr. Vol. II, pp. 28, 49, 64. However, Deputy Polly testified that he

       was “fifty feet or more” from McCoy, and he could not clearly hear what she

       was saying. Id. at 83. In its brief to this Court, the State notes that, in the

       officers’ body camera footage, McCoy’s neighbors can be seen “entering and

       exiting their house,” and children can be seen “playing across the street.”

       Appellee’s Br. p. 17. The fact that neighbors were outside their homes is not

       sufficient to show that their peace and tranquility were infringed upon. Indeed,

       on cross examination Officer Kline acknowledged that neighbors were packing

       things into a vehicle and that children across the street were hollering at the

       officers to get them to wave and that none of these activities changed

       Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020         Page 9 of 10
       throughout the course of the afternoon. See Tr. Vol. II, p. 75. Thus, the

       evidence showed that McCoy’s neighbors were undisturbed by her extremely

       brief interaction with Sergeant Stahl and that they went on with their business

       as usual. The State failed to show that McCoy’s speech infringed upon the

       peace and tranquility of the neighbors or that any nearby resident was caused

       actual discomfort.


                                                 Conclusion
[16]   Based upon the foregoing, we reverse McCoy’s conviction on the ground that

       the evidence is insufficient to support a conviction for disorderly conduct that

       would be consistent with article 1, section 9 of the Indiana Constitution.


[17]   Reversed.


       Riley, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-723 | October 21, 2020     Page 10 of 10